Exhibit 10.1

FIRST AMENDMENT TO THE

GENWORTH FINANCIAL, INC.

2004 OMNIBUS INCENTIVE PLAN

THIS FIRST AMENDMENT (this “Amendment”) to the Genworth Financial, Inc. 2004
Omnibus Incentive Plan (the “Plan”) is made this 12th day of July 2007.

The Board of Directors of Genworth Financial, Inc. (the “Corporation”) has
determined that it is in the best interests of the Corporation and its
stockholders to amend the Plan to (i) clarify that mandatory anti-dilution
adjustments are required in the event of any future “equity restructuring” in
order to limit potential compensation expense to the Corporation, and
(ii) include special provisions intended to ensure compliance with Internal
Revenue Code Section 409A relating to deferred compensation.

1. The Plan is hereby amended by deleting Section 4.4 in its entirety and
replacing it with the following:

4.4 Adjustments in Authorized Shares. In the event of any nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the Committee shall, in order to prevent dilution or enlargement of
Participants’ rights under the Plan as well as dilution or enlargement of the
benefits or potential benefits intended to be made available, substitute or
adjust, as applicable, the number and kind of Shares that may be issued under
the Plan or under particular forms of Awards, the number and kind of Shares
subject to outstanding Awards, the exercise price or base price applicable to
outstanding Awards, the Annual Award Limits, and other value determinations
applicable to outstanding Awards.

In the event of any corporate event or transaction involving the Company, such
as a merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, or any similar corporate event or transaction, the Committee may, in
its sole discretion, make such other appropriate adjustments to the terms of any
Awards under the Plan to reflect, or related to, such changes or distributions
and to modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of performance periods. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.

Without affecting the number of Shares reserved or available hereunder, the
Committee may authorize the issuance or assumption of benefits under the Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.



--------------------------------------------------------------------------------

2. The Plan is hereby amended by deleting Section 15.7 in its entirety and
replacing it with the following:

15.7 Special Provisions Related to Section 409A of the Code.

(a) Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Agreement by reason of the occurrence of a Change of Control, or the
Participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change of Control,
disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award. If this provision prevents the payment or distribution of
any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award Agreement
that is permissible under Section 409A.

(b) Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

 

- 2 -



--------------------------------------------------------------------------------

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

(c) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.

(d) Eligible Participants who are service providers to an Affiliate may be
granted Stock Options or Stock Appreciation Rights under this Plan only if the
Affiliate qualifies as an “eligible issuer of service recipient stock” within
the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code
Section 409A.”

Except as expressly amended hereby, the terms of the Plan shall be and remain
unchanged and the Plan as amended hereby shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized representative on the day and year first above written.

 

GENWORTH FINANCIAL, INC. By:  

/s/    Michael S. Laming

Name:  

Michael S. Laming

Title:  

SVP-Human Resources

 

- 3 -